Name: 2008/292/EC: Commission Decision of 4 April 2008 establishing that the Black Sea and the river systems connected to it do not constitute a natural habitat for European eel for the purposes of Council Regulation (EC) NoÃ 1100/2007 (notified under document number C(2008) 1217)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  fisheries;  environmental policy
 Date Published: 2008-04-10

 10.4.2008 EN Official Journal of the European Union L 98/14 COMMISSION DECISION of 4 April 2008 establishing that the Black Sea and the river systems connected to it do not constitute a natural habitat for European eel for the purposes of Council Regulation (EC) No 1100/2007 (notified under document number C(2008) 1217) (Only the Bulgarian, Czech, German, Hungarian, Italian, Polish, Romanian, Slovak and Slovene texts are authentic) (2008/292/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1100/2007 of 18 September 2007 establishing measures for the recovery of the stock of European eel (1), and in particular Article 1(2) thereof, After consulting the Scientific, Technical and Economic Committee for Fisheries, Whereas: (1) Regulation (EC) No 1100/2007 establishes a framework for the protection and sustainable use of the stock of European eel in Community waters and in coastal lagoons, in estuaries, and in rivers and communicating inland waters of Member States. (2) Member States are to identify and define the individual river basins lying within their national territory that constitute natural habitats for the European eel. For each eel river basin, Member States are to prepare an Eel Management Plan. (3) Since European eel are found in the Black Sea and in river systems connected to it in low numbers, it is not certain whether or not those waters constitute a natural habitat for that species. (4) Regulation (EC) No 1100/2007 empowers therefore the Commission to decide whether the Black Sea and the river systems connected to it constitute such a natural habitat requiring the implementation of recovery measures. (5) The Scientific, Technical and Economic Committee for Fisheries has advised the Commission that the Black Sea and the river systems connected to it are at the extreme limit of the distribution of European eel and that, before stocking occurred, the natural presence of eel was sporadic. Prior to stocking the density of European eel in those waters was too low to support fisheries on any life stage of eel. (6) It is unlikely that any significant number of eel stocked into the rivers connected to the Black Sea could reach maturity and successfully complete the spawning migration to the Sargasso Sea. Additionally, it is unlikely that any significant number of juvenile eel could recruit into the rivers connected to the Black Sea, attain maturity and escape to spawning grounds. (7) Any potential benefit to the stock of European eel resulting from recovery measures in the Black Sea and the river systems connected to it would be negligible and thus disproportionately low compared to the administrative and financial burden that would be laid upon the Member States concerned. (8) It should therefore be established that the Black Sea and the river systems connected to it do not constitute a natural habitat for European eel for the purposes of Regulation (EC) No 1100/2007. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The Black Sea and the river systems connected to it do not constitute a natural habitat for European eel for the purposes of Regulation (EC) No 1100/2007. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Italian Republic, the Republic of Hungary, the Republic of Austria, the Republic of Poland, Romania, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 4 April 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 248, 22.9.2007, p. 17.